Order entered May 31, 2013




                                           In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-12-01656-CR

                          SHENEQUA LICOLE BARBER, Appellant

                                             V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F-1259385-U

                                          ORDER
       Appellant’s May 23, 2013 motion to extend the time to file appellant’s brief is

GRANTED to the extent the time to file appellant’s brief is EXTENDED to THIRTY DAYS

from the date of this order.


                                                    /s/   LANA MYERS
                                                          JUSTICE